         Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT FOR THE

                                  DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                       )
                                                )
          v.                                    )    Crim. No. 19-cr-216 (EGS)
                                                )
 EGHBAL SAFFARINIA                              )
 (a/k/a “EDDIE SAFFARINIA”),                    )
                                                )
                        Defendant.              )


               GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION
                TO EXCLUDE ADDITIONAL “OTHER ACTS” EVIDENCE

       On June 7, 2021, the United States sent a letter to the defendant describing evidence of

other acts and misconduct that the government might offer at trial pursuant to Federal Rule of

Evidence 404(b) and the “inextricably intertwined” doctrine (“June 7 letter”). The defendant

has filed a motion to exclude the evidence described in the government’s letter, and further

claims that the government’s notice is deficient. ECF No. 82. The defendant’s motion should

be denied for the following reasons.

I.     Background

       The superseding indictment charges the defendant with engaging in a scheme to conceal

material facts, making false statements, and falsification of records. ECF No. 74. As described

in Count 1, the government intends to prove at trial that, beginning no later than mid-2013 and

continuing until at least mid-2016, the defendant engaged in a multi-year scheme to falsify,

conceal, or cover up payments and loans from Person A to the defendant totaling at least $80,000

during a period in which the defendant steered lucrative information-technology contracts to

Person A’s company; the defendant had a legal duty to disclose any liability greater than

$10,000; and the defendant acted knowingly and willfully in his efforts to conceal and cover up

the liabilities. Id. ¶ 16. Counts 2 through 4 charge the defendant with a series of false
         Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 2 of 12




statements based on his failure to disclose the $80,000 in loans from Person A, as well as

$90,000 in loans he received from his neighbor pursuant to a 2015 promissory note, on

mandatory government ethics forms that he filed in 2014, 2015, and 2016. Id. ¶ 63. Counts 5

through 7 charge the defendant with falsification of records based on those filings. Id. ¶ 65.

       As relevant here, the superseding indictment alleges that, from July 2013 through

November 2013, Person A provided the defendant with eight separate personal checks totaling

$80,000. ECF No. 74 ¶ 24. Person A made these payments pursuant to a September 2013

promissory note in which Person A agreed to loan $80,000 to the defendant. Id. ¶ 25. All

counts incorporated the allegation that the defendant and Person A had been friends for decades

and that, for a number of years, and during periods when the defendant had financial difficulties,

Person A provided substantial payments and loans to the defendant, including, but not limited to,

the $80,000 in payments pursuant to the September 2013 promissory note. Id. ¶¶ 8, 15, 61, 64.

Furthermore, the indictment alleges that, between November 2013 and April 2014, the

defendant’s relatives used a foreign bank account to transfer funds substantially less than

$80,000 to a foreign bank account maintained by Person A’s relatives, while the defendant made

no contemporaneous payments on the $80,000 promissory note in the United States. Id. ¶ 26.

       The June 7 letter provided notice that the government may introduce at trial evidence

indicating that an ongoing, multi-year financial relationship existed between the defendant and

Person A. ECF No. 82-3. Specifically, the government described that, between approximately

2007 and 2014, Person A and the defendant engaged in personal financial transactions totaling at

least $200,000 as part of an ongoing financial relationship in which Person A gave money to the

defendant in the United States due to the defendant’s severe financial difficulties. Id. The

government further described that the defendant would then contact his family in Iran and

instruct them to pay Person A’s family in Tehran through an Iranian bank account. Id. The
                                                 2
         Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 3 of 12




government posited that the evidence was admissible at trial because it is intrinsic to the offenses

charged in the indictment or, alternatively, was admissible under Rule 404(b) because it will

demonstrate the defendant’s motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident with respect to the charged conduct. Id.

II.     Argument

        A.     The Government’s 404(b) Notice Is Sufficient

        As a preliminary matter, the defendant claims that the government’s June 7 letter failed to

provide “‘reasonable notice’ of the evidence the government intends to offer.” ECF No. 82-1 at

2 (quoting Fed. R. Evid. 404(b)(3)(A)). The defendant’s argument parrots the same complaint

he made in a pending motion regarding the government’s December 16, 2019, letter that

provided notice of other potential intrinsic and 404(b) evidence the government plans to

introduce at trial. See ECF No. 50-1 at 3-5. The defendant’s notice argument is equally

unmeritorious here for the reasons already set forth in the government’s response to ECF No. 50.

See ECF No. 53 at 2-5. Therefore, we will only briefly readdress the defendant’s arguments

here.

        The defendant complains that the June 7 letter “does not identify the specific non-

propensity purpose for which it intends to offer the evidence and is completely devoid of any

reasoning to support that purpose.” ECF No. 82-1 at 3. That is incorrect. The June 7 letter

identified several specific theories of admissibility regarding the proffered evidence, including

that it is intrinsic to the offenses charged in the indictment and, alternatively, is admissible for

numerous valid reasons set forth in Rule 404(b)(2). That is more than sufficient to meet the

requirement that “the government need only describe the ‘general nature’ of the evidence it

intends to introduce.” United States v. Watt, 911 F. Supp. 538, 556 (D.D.C. 1995) (quoting Fed.

R. Evid. 404(b)).
                                                   3
         Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 4 of 12




       The defendant primarily relies on United States v. Kendall, 766 F.2d 1426 (10th Cir.

1985), to argue that Rule 404(b)’s notice requirement mandates more specificity. ECF No. 82-1

at 3. But, as the defendant himself acknowledged in his first 404(b) motion, see ECF No. 50-1

at 4 n.2, this out-of-circuit decision addressed the admissibility of 404(b) evidence at trial; it did

not interpret the Rule’s pre-trial notice requirement. Kendall, 766 F.2d at 1435-37; see also

United States v. Birch, 39 F.3d 1089, 1094 (10th Cir. 1994) (citing Kendall while addressing

whether 404(b) evidence was properly admitted at trial). In fact, in Kendall the Tenth Circuit

rejected the defendant’s request for pre-trial disclosure of the government’s Rule 404(b)

evidence, noting that the defendant’s “vague and broad claim of unfairness and prejudice is not

supported by any showing of how pretrial disclosure of Rule 404(b) evidence could have

influenced the conduct at trial.” Kendall, 766 F.2d at 1441.

       Similarly here, the defendant makes no claim that he was previously unaware of the

evidence that the government identified in the June 7 letter. Nor could he credibly make such a

claim given the breadth and specificity of discovery in this case and the particular attention that

the ongoing financial relationship between the defendant and Person A has received throughout

the course of this matter, including during a factual proffer the government gave the defendant, a

binder of key documents the government delivered to the defendant, and in court filings. The

detailed factual descriptions of the evidence contained in these documents sufficiently sets forth

the government’s reasoning for its admission. As noted above and in the government response

to the defendant’s first 404(b) motion, numerous courts in this jurisdiction and elsewhere have

routinely denied requests by defendants for greater particularity in Rule 404(b) notices. See

ECF No. 53 at 3-4 & n.1. The same result is appropriate here.




                                                  4
         Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 5 of 12




       Even assuming arguendo that Rule 404(b) could be read to require greater specificity as

to the reasoning for the admission of the evidence, this pleading describes that reasoning in detail

below. This response thereby supplements the government’s notice contained in the June 7

letter and cures any potential defect.

       B.      Evidence Regarding the Ongoing Financial Relationship Between Person A
               and the Defendant Is Admissible

               1.      The Evidence Is Intrinsic to the Offenses Charged in the Indictment

       When evidence “is ‘intrinsic’ to the charged crime, it is not evidence of ‘other’ acts and is

thus wholly unregulated by Rule 404(b).” United States v. Moore, 651 F.3d 30, 63 (D.C. Cir.

2011). “‘Intrinsic’ evidence encompasses evidence that is either ‘of an act that is part of the

charged offense’ or is of ‘acts performed contemporaneously with the charged crime . . . if they

facilitate the commission of the charged crime.’” Id. (quoting United States v. Bowie, 232 F.3d

923, 929 (D.C. Cir. 2000)). As noted above, each count of the superseding indictment

specifically incorporated the allegation that “[f]or a number of years, and during the periods

when SAFFRINIA had financial difficulties, Person A provided substantial payments and loans

to SAFFARINIA including $80,000 in payments pursuant to a promissory note executed in

2013.” ECF No. 74 ¶¶ 8, 15, 61, 64.

       Beyond the fact that the evidence proffered in the June 7 letter is already referenced in

the superseding indictment, evidence of the defendant and Person A’s ongoing financial

relationship is intrinsic because the larger series of transactions between these two individuals

shows the genesis of the arrangement that resulted in the charged offenses. Courts have

repeatedly held that evidence is intrinsic if it demonstrates “the circumstances surrounding the

offense.” United States v. Allen, 960 F.2d 1055, 1058 (D.C. Cir. 1992); see United States v.

Badru, 97 F.3d 1471, 1474 (D.C. Cir. 1996) (in case charging defendants with smuggling heroin

                                                 5
         Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 6 of 12




out of Nigeria in 1993, holding that the defendants’ trips to Nigeria in 1992 were intrinsic to the

charged 1993 conduct “[g]iven the similar modus operandi between the couriers’ previous trips

to Nigeria and the planning and execution of the trip that ended in April 1993”); United States v.

Rice, 607 F.3d 133, 141 (5th Cir. 2010) (evidence that is intrinsic to the crime charged is

admissible to “complete the story of the crime by proving the immediate context of events in

time and place”) (citation and internal quotation marks omitted).

       In this case, the defendant is charged with willfully failing a legal duty to disclose

$80,000 that he received from Person A pursuant to a promissory note executed in 2013. The

government has further alleged that the defendant concealed his indebtedness to Person A

because the payments were part of a larger symbiotic relationship. See ECF No. 74 ¶¶ 17-21.

As described in the June 7 letter, the government seeks to admit evidence that the $80,000 in

loans and payments extended by Person A in 2013 were part of larger series of payments totaling

over $200,000. Critically, these other transactions followed a pattern substantially similar to the

transactions underlying the criminal counts in that they involved payments from Person A to the

defendant in the United States and use of the defendant’s and Person A’s family members and

banks in Iran to facilitate reimbursement. Evidence regarding how the defendant structured his

financial relationship with Person A over the course of many years directly implicates the jury’s

understanding of the nature and origin of the defendant’s scheme to conceal the 2013 payments

and the relationships between the key players. Therefore, it should be admitted as intrinsic to

the charged offenses.

               2.       Alternatively, the Evidence Is Admissible Pursuant to Rule 404(b)

       Even if the Court does not find that the evidence proffered in the June 7 letter is intrinsic

to the charged offenses, it is admissible for several valid, non-propensity purposes pursuant to

Rule 404(b). Specifically, this evidence is admissible to show motive, opportunity, intent,
                                                 6
         Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 7 of 12




preparation, plan, knowledge, identity, absence of mistake, and lack of accident. See Fed. R.

Evid. 404(b)(2).

       Evidence concerning the defendant’s ongoing financial relationship with Person A is

plainly relevant to demonstrating the defendant’s motive for concealing from his government

employer the $80,000 in loans that Person A had given him at the same time that the defendant

was considering Person A for the information technology contracts. “Establishing motive has

long been recognized as a permissible purpose for the introduction of ‘other crimes’ evidence.”

United States v. McGill, 815 F.3d 846, 883 (D.C. Cir. 2016). Both the $80,000 loan and other

payments the defendant received from Person A, including ones that predated the defendant’s

employment with HUD-OIG, gave rise to “an actual and apparent conflict of interest in

overseeing government business in which Person A and Company A had a significant financial

interest.” ECF No. 74 ¶ 17. The defendant’s substantial indebtedness to Person A and reliance

on his financial support over money years gave the defendant a powerful motive to avoid

drawing any attention to his relationship with Person A. That is particularly true given the

authority that the defendant had to provide Person A’s company with a lucrative government

contract and the clear conflict of interest their financial entanglements created. Thus, the full

range of the defendant’s financial relationship with Person A is relevant to the defendant’s

motive for concealing the $80,000 in loans.

       Likewise, the fact that Person A had provided the defendant with numerous other

payments and loans besides the $80,000 is evidence that the defendant must have known about

the $80,000 he received in 2013 and that his identity as a participant in the transactions is

indisputable. The evidence of the repeated financial interactions between the defendant and

Person A over the course of several years also demonstrates that the defendant did not make a

mistake when he failed to disclose the 2013 liabilities over the course of multiple years, that his
                                                  7
         Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 8 of 12




failure to disclose them was not an accident, and that he intended to conceal the loans from the

government. Moreover, coupled with the defendant’s other efforts to conceal his relationship

with Person A while he was steering government contracts to Person A, their continuous

financial relationship and their consistent involvement of family members in Iran to perpetuate

the pattern of transactions is evidence of the defendant’s preparation and plan for the

concealment of the $80,000 in loans with which he is charged. The fact that many of the

transactions occurred in Iran, shielding their occurrence from the American banking system, also

enhanced the defendant’s opportunity to conceal them from the U.S. government. Any one of

these justifications is sufficient to establish the admissibility of the evidence proffered in the June

7 letter. All of them are applicable here.

               3.      The Evidence’s Probative Value Is Not Substantially Outweighed by
                       the Danger of Unfairly Prejudice Under Rule 403

       Finally, the defendant argues that, even if the evidence is relevant and admissible, “[a]ny

proper relevance this evidence has is far outweighed by the risks of undue prejudice, wasting

time, and confusing the issues.” ECF No. 82-1 at 5. Again, the defendant recycles the same

arguments that he made in his first Rule 404(b) motion regarding evidence of the defendant’s tax

violations and financial transactions in Iran. See ECF No. 50-1 at 8-9, 12-14. The government

has already responded to these arguments, see ECF No. 53 at 5-11, and therefore will only

briefly readdress them here.

       Evidence regarding the ongoing financial relationship between the defendant and Person

A is highly probative of the charges included in the superseding indictment and does not give

rise to any improper prejudice. “Rule 403 does not bar powerful, or even ‘prejudicial’ evidence.

Instead, the Rule focuses on the ‘danger of unfair prejudice,’ and gives the court discretion to

exclude evidence only if that danger ‘substantially outweigh[s]’ the evidence’s probative value.”


                                                  8
         Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 9 of 12




United States v. Pettiford, 517 F.3d 584, 590 (D.C. Cir. 2008) (quoting Fed. R. Evid. 403)

(citation and internal quotation marks omitted). As described above, the evidence proffered in

the June 7 letter is highly probative for numerous non-propensity purposes under Rule 404(b).

       On the other hand, the defendant’s only claim of potential unfair prejudice is that the

combination of presenting years’ worth of financial transactions between the defendant and

Person A and the fact that some of those transactions took place in Iran will “invite the jury to

conclude that [the defendant] should be convicted based on a supposed ‘tendency or propensity

to engage in criminality.’” ECF No. 82-1 at 6 (quoting McGill, 815 F.3d at 878). This

speculative claim does not hold water. As the government has already stated, see ECF No. 53 at

10, the government does not anticipate presenting evidence that the defendant and Person A’s

transactions resulted in criminal violations of the Iranian Transactions Regulations. Rather,

evidence that the defendant structured his financial relationship with Person A in a manner that

included foreign transactions over the course of many years between the families of the

defendant and Person A is direct evidence of the defendant’s knowing and willful efforts to

conceal from the government $80,000 in loans in 2013 that he and Person A structured in a

similar manner.

       Contrary to the defendant’s claim that presenting this evidence would confuse the jury

and waste its time, ECF No. 82-1 at 7, an inability to present to the jury the financial history

between Person A and the defendant would likely lead the jury to be confused and unsure about

numerous critical aspects of why the defendant failed to disclose the $80,000 in loans on the

government forms. That would increase the likelihood that the jurors would fill the gaps in the

evidence with their own impermissible inferences, or assume inaccurately that the $80,000

promissory note was an isolated event that could have been overlooked by the defendant as he

filled out his government disclosure forms. Indeed, based on the defendant’s discovery requests
                                                  9
        Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 10 of 12




and pleadings, it appears he is angling to argue that his failure to disclose the loans from Person

A was an unintentional mistake. The jury should be permitted to hear evidence showing that the

defendant did not merely fail to report a single promissory note in isolation. Rather, the

evidence of the defendant’s ongoing financial relationship with Person A shows that the

defendant intentionally lied to the government to avoid the unraveling of a complex and

longstanding financial lifeline for him that posed a serious conflict of interest.

       In sum, the defendant’s request that the Court preclude this evidence would deprive the

jury of important evidence regarding the defendant’s identity as a party involved in the $80,000

in loans, his intent to conceal them, and his knowledge that his failure to disclose them was

unlawful. The evidence is also relevant to show the defendant’s motive for his materially

deceptive actions, his lack of mistake and intention to conceal the payments from the

government, and his preparation, plan, and opportunity for accomplishing that concealment.




                                                  10
        Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 11 of 12




III.   Conclusion

       For the foregoing reasons, the United States requests that this Court deny the defendant’s

motion to exclude evidence that is intrinsic to the charged crimes or is admissible extrinsic

evidence.

                                              Respectfully submitted,

                                              Corey R. Amundson
                                              Chief, Public Integrity Section

                                      By:     _/s/__John P. Taddei_____________________
                                              Edward P. Sullivan
                                              Senior Litigation Counsel
                                              Rosaleen T. O’Gara
                                              John P. Taddei
                                              Trial Attorneys
                                              U.S. Department of Justice
                                              Criminal Division, Public Integrity Section
                                              1301 New York Ave., N.W.
                                              Washington, D.C. 20530
                                              Tel: 202-514-1412
                                              Fax: 202-514-3003
                                              Edward.Sullivan@usdoj.gov
                                              Rosaleen.O’Gara2@usdoj.gov
                                              John.Taddei@usdoj.gov




                                                11
        Case 1:19-cr-00216-EGS Document 87 Filed 07/08/21 Page 12 of 12




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to the attorneys of

record for the defendant.

                                                      ____________________________
                                                      Edward P. Sullivan

Dated: July 8, 2021




                                                 12
